Title: Memorandum from Thomas Jefferson, 28 November 1792
From: Jefferson, Thomas
To: Washington, George

 

Gentlemen of the Senate [and] H. of Representatives
[Philadelphia, 28 November 1792]

I now lay before you, for your further information, some additional advices, lately received, on the subject of the hostilities committed by the Chuckamogga towns, or under their name and guidance.
The importance of preventing this hostile spirit from spreading to other tribes, or other parts of the same tribe of Indians, a considerable military force actually embodied in their neighborhood, and the advanced state of the season, are circumstances which render it interesting that this subject should obtain your earliest attention.
The Question of War, being placed by the Constitution with the legislature alone, respect to that made it my duty to restrain the operations of our militia to those merely defensive: & considerations involving the public satisfaction, & peculiarly my own, require that the decision of that Question, whichever way it be, should be pron⟨o⟩unced definitely by the legislature themselves.
